Citation Nr: 1614073	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  11-15 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral lower extremity disability (status post bilateral above-the-knee amputations [AKA]), including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In March 2015, and October 2015, the Board remanded the claim for additional development.  

In October 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing.  A transcript of this hearing is of record.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's status post bilateral above-the-knee amputations were not caused by his service, nor were they caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The Veteran's status post bilateral above-the-knee amputations were not caused by his service, nor were they caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his status post bilateral above-the-knee amputations should be service connected.  He primarily argues that they were either caused or aggravated by a service-connected disability, specifically, his service-connected diabetes mellitus.  It appears that he has also argued that the claimed condition may be due to exposure to Agent Orange during his service in the Republic of Vietnam.  

The Board has given this important issue detailed review.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection is currently in effect for diabetes mellitus (with an effective dated of December 22, 2008), bilateral hearing loss, and tinnitus.  

The Veteran's service treatment reports do not show any relevant treatment, complaints, or diagnoses.  The Veteran's separation examination report, dated in June 1969, shows that his endocrine system was clinically evaluated as normal.  Urine was negative for sugar.  See also July 1967 examination report (same) (performed in association with duties as a flight crewman).  

As for the post-service medical evidence, it includes private treatment records from the Memorial Hospital (MH), which show the following: in January 1996, the Veteran was noted to have been in his "usual good state of health" until about two weeks prior to his admission, when he began having an acute onset of low back pain.  His pain initially improved, but then worsened, and he began experiencing leg swelling.  The morning of his admission, he notice markedly leg swelling with some numbness and somewhat cyanotic.  There was no previous history of claudication, or major medical illnesses, other than a hiatal hernia and peptic ulcer disease.  

A February 1996 MH report notes that prior to his admission, "the patient was reportedly very healthy."  A CAT (computer-assisted tomography) scan of the abdomen showed a large fluid collection and evidence of extrinsic obstruction of the vena cava.  Intraoperatively, he was found to have bilateral thigh and calf fasciotomies because of severe swelling.  He continued to have massive fluid loss in both lower extremities, and he developed acute renal failure.  He underwent a right above-the-knee amputation "because of infection in his lower extremity and all of the other complicating factors."  

The day of his surgery he was also noted to have early gangrene.  The report notes serious and critical venous disease with signs of early gangrene.

Importantly, no reference was made between this problems and service or a service connected disability. 

MH reports, dated in April 1996, note that at the time of his admission in January 1996, the Veteran had an abnormal inferior vena cava and thrombosis of the collateral circulation.  Apparently this thrombosis produced gangrene of the lower extremities and required an above-the-knee amputation.  

An April 8, 1996 report shows that it was noted that, "The patient denies any diabetes, high blood pressure, heart problems, or any other major illness."

A VA diabetes mellitus examination report, dated in July 2013, notes a diagnosis of diabetes mellitus, with an approximate date of onset of 2001, year after this disability was indicated. 

A VA sensory, motor, peripheral neuropathy examination report, dated in July 2013, notes a diagnosis of diabetes mellitus, with an approximate date of onset of 2006.  

A VA disability benefits questionnaire (DBQ), dated in May 2015, completed by C.K., M.D., shows that the Dr. K indicated that the Veteran's VBMS and CPRS (Computerized Patient Record System) files had been reviewed.  The Veteran reported the following: he had been hospitalized in about 1995 - 1996 suddenly, because of an abdominal aneurism.  He had emergency surgery for that.  Post-operatively, he developed blood clots in both of his legs which then became infected.  He underwent bilateral AK amputations.  During part of his treatment he was given insulin.  In 1998, he was given a prescription for diabetes.  

The diagnoses were right AK (above-the-knee) amputation, and left AK amputation.  Dr. K concluded that it is less likely as not (less than a 50/50 probability) that the Veteran's amputations were due to or the result of his service-connected diabetes (citing a March 2001 RO rating letter) (no such letter is associated with the claims file), or that they were aggravated or permanently worsened by his service-connected diabetes mellitus.  Dr. K pointed out that the Veteran had asserted that he believed that he had been given insulin during his treatment which resulted in his amputations, but that, "Unfortunately, this cannot be verified since there are no medical records in VBMS before 1998," and none that relate to events during the time period of 1995 - 1996.    

In October 2015, the Board remanded the claim.  The Board stated that the May 2015 VA examination report did not contain sufficient detail to decide the claim.  The Board explained that although Dr. K had stated that there were no medical records in the file dated prior to 1998 that relate to the events in 1995-1996,
records from Memorial Hospital, dated in 1996, were currently associated with the claims file.  The Board therefore requested an addendum opinion.

In an addendum, dated in October 2015,  Dr. K indicated that the Veteran's VBMS and CPRS records had been reviewed, as well as private medical records.  Dr. K summarized the Veteran's relevant medical history, and concluded that his private medical records "do not record nor mention the diagnosis of diabetes in the Veteran."  

Dr. K further stated, "He was not prescribed any diabetic diet or medications."  He noted the following: the Veteran's treatment for ringing in his ears in 1999 did not contain a diagnosis of diabetes.  Treatment records dated in 2009 showed that the Veteran was started on Metformin in December 2009, and Starlix in October 2010.  Service connection is in effect for diabetes mellitus, with an effective date of December 2008.  

Medical records from Dr. R.S. confirm that the Veteran was diagnosed with diabetes mellitus, type 2, in March 2001, with treatment with Glucophage.  Dr. K concluded that it is less likely as not (less than a 50/50 probability) that the Veteran's amputations were caused by his service-connected diabetes mellitus, type 2.  He further concluded that there is no documentation in the records that the Veteran's amputations were aggravated by his service-connected  diabetes mellitus, type 2.  

The Board finds that the claim must be denied.  With regard to the possibility of service connection on a direct basis, the Veteran's service treatment reports do not show any relevant treatment, or diagnoses.  The Veteran has not asserted that he had any relevant symptoms during service, or on an ongoing basis since his service, or that the claimed condition is directly due to his active duty.  The earliest relevant medical evidence is dated in 2001.  There is no competent opinion in support of the claim on a direct basis.  See 38 C.F.R. § 3.303.  Finally, although the Veteran served in Vietnam and is presumed to have been exposed to Agent Orange, the claimed condition is not afforded presumptive service connection for veterans who are presumed to have been exposed to Agent Orange under 38 C.F.R. §§ 3.307, 3.309, nor is there any competent evidence of record to show that the claimed condition is related to exposure to Agent Orange.  Combee.  Accordingly, service connection on a direct basis, and on the basis of presumed exposure to Agent Orange, is not warranted.  The Veteran's own statements support this finding.

However, the Veteran's primary assertion is that service connection for the claimed condition is warranted on a secondary basis.  Service connection must also be denied on this basis.  There is no competent opinion in support of the claim on a secondary basis.  The only competent opinions of record are the May 2015 and October 2015 VA opinions, and these opinions both weigh against the claim.  In particular, the October 2015 opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, to include his 1996 treatment records, and it is accompanied by sufficient explanations.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In this regard, medical reports should be read as a whole, in their full context.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  In the October 2015 opinion, Dr. K summarized the Veteran's relevant medical history, which included an April 1996 report in which he denied a history of diabetes mellitus, and it was concluded that his 1996 treatment records do not show that he was provided with either a diabetic diet, or diabetic medication.  Dr. K clearly indicated that the Veteran's diabetes mellitus, type 2, was first diagnosed in March 2001, which was about five years after the claimed bilateral AK amputations.  When read in context, given the nature of the medical evidence prior to, and during treatment for, the Veteran's 1996 above-the-knee amputations, there is no basis to find that this report is inadequate, or that a remand for another opinion is required.  See 38 C.F.R. § 3.159(d) (2015); Neives-Rodriguez v. Peake; Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"). 

Beyond the above, the post-service treatment records, which the Board has reviewed in detail, provide particularly negative evidence against this claim, clearly indicating a problem that began well after the service connected problem with no connection to that problem. 
 
In reaching this decision, the Board has taken the Veteran's arguments and the severity of the claimed condition into detailed account.  However, the facts of this case clearly show that the service-connected disability in issue, diabetes mellitus, type 2, was first diagnosed in March 2001, which is well after his 1996 amputation, and that there is no objective evidence to show that he was provided with either a diabetic diet, or diabetic medication, during his treatment in 1996.  In addition, there is no competent of opinion in support of the claim.  The October 2015 opinion of Dr. K weighs against the claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection on a secondary basis.  See 38 C.F.R. § 3.310. 

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The claimed disability is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that specific findings are needed to properly assess and diagnose the disorder.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that status post bilateral above-the-knee amputations are related to a service-connected disability (diabetes mellitus, type 2).  The Veteran's service treatment reports and the post-service medical records have been discussed.  The claimed condition is not shown during service, or for many years after separation from service, nor is it shown to have been caused or aggravated by a service-connected disability.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to a service-connected disability.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49   (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence, via letters dated in January, August 2010 and April 2015.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  He has been afforded an examination, and an etiological opinion has been obtained as to the possibility of secondary service connection. Although an etiological opinion has not been obtained with regard to the possibility of service connection on a direct basis, there are no relevant findings, treatment, or diagnoses during service, or for many years after service, there is no competent opinion in support of such a claim, and the Veteran has not asserted that he had any relevant symptoms during service, or on an ongoing basis since service.  Rather, he argues that service connection is warranted on a secondary basis only.  Therefore, no additional development is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In October 2012, the Veteran was provided an opportunity to set forth his contentions during a videoconference hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the October 2012 hearing, the undersigned identified the issues on appeal.  Also, information was solicited regarding the etiology of the disability for which service connection is claimed.  The testimony did not reflect that there were any identified, outstanding medical records available that would support his claim that have not been obtained.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In October 2015, the Board remanded this claim.  The Board directed that a supplemental opinion be obtained from the examiner who performed the Veteran's May 2015 VA examination, and in October 2015, a supplemental opinion was obtained.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for status post bilateral above-the-knee amputations is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


